Order unanimously reversed, with costs, and motion granted. Memorandum: Plaintiffs moved to require defendants to produce for discovery, inspection and copying all pathology slides, tissue material removed from plaintiff Leona Daniels and X-ray films concerning said plaintiff. The notice to produce, pursuant to CPLR 3120 (subd [a], par 2) served upon defendants specified that the place of the inspection should be the offices of plaintiffs’ attorneys. The material not having been received, plaintiffs made their motion which is the subject of this appeal. Defendants made no objection in writing and there is a complete absence of any reason in the *739record why there should not be compliance with the notice to produce. Notwithstanding these circumstances, Special Term ordered that the inspection and examination take place at the defendant Deaconess Hospital. This was an improper exercise of the court’s discretion. (Appeal from order of Erie Supreme Court—discovery.) Present—Marsh, P. J., Moule, Cardamone, Goldman and Witmer, JJ.